            Case 4:18-cv-05191      ECF No. 1   filed 12/13/18   PageID.1 Page 1 of 9



     RICHARD E. ZUCKERMAN
1    Principal Deputy Assistant Attorney General
2
     YAEL BORTNICK
3    Trial Attorney, Tax Division
     U.S. Department of Justice
4    P.O. Box 683
     Washington, D.C. 20044
5
     Tel: 202-514-6632
6    Fax: 202-307-0054
     Yael.Bortnick@usdoj.gov
7    Attorneys for the United States

8    Of Counsel:
     JOSEPH H. HARRINGTON
9
     United States Attorney
10
                             UNITED STATES DISTRICT COURT
11                          EASTERN DISTRICT OF WASHINGTON
12
     UNITED STATES OF AMERICA,
13
               Plaintiff,                           Case No. 4:18-cv-5191
14

15             v.
                                                    COMPLAINT FOR
16 MOHAMMED ALI REZAEE BAROON,
                                                    RECOVERY OF CIVIL
17                                                  PENALTIES
               Defendant.
18

19          Plaintiff, the United States of America (“United States”), pursuant to 31
20   U.S.C. § 3711(g)(4)(C)), brings this timely action to collect from the defendants
21   outstanding civil penalties (31 U.S.C. § 5321(a)(5)), commonly known as an
22   FBAR penalty, which were assessed against Mohammed Ali Rezaee Baroon, for
23   his willful failure to timely report his financial interest in, and/or his signatory
24   authority over, foreign bank accounts for the 2008, 2009, 2010, 2011, and 2012

     United States of America’s Complaint - 1
            Case 4:18-cv-05191      ECF No. 1   filed 12/13/18   PageID.2 Page 2 of 9




1    calendar years, as required by 31 U.S.C. § 5314 and its implementing regulations,
2    as well as all associated penalties and interest, having a total balance due to the

3    United States of America of $84,611.14 as of January 31, 2018. Additionally, the

4    United States intends to proceed under the Federal Debt Collection Practices Act
5    (28 U.S.C. § 3001 et seq.) to collect any judgment it obtains in this case, including

6    the use of all appropriate pre-judgment remedies, post-judgment remedies, and the

7    additional surcharge as authorized by 28 U.S.C. § 3011. In support of this action,
8    the United States alleges as follows:

9                                          DEFENDANT

10          1.     Defendant Mohammed Ali Rezaee Baroon (“Mr. Baroon”) had a

11   United States Permanent Resident Card (also referred to as a “Green Card”) and

12   was lawfully admitted into the United States for legal residence at all times

13   relevant to the assessment of the outstanding liabilities at issue in this action.

14                              JURISDICTION AND VENUE

15          2.     Jurisdiction over this action is conferred upon this district court by 28

16   U.S.C. §§ 1331, 1345, and 1355.

17          3.     Venue is proper under 28 U.S.C. § 1391(b)(1) because Mr. Baroon

18   resides in this district

19                     LEGAL AUTHORITY FOR FBAR PENALTY

20          4.     31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require

21   United States persons to report certain transactions with foreign financial agencies.

22   Under the statute’s implementing regulations, “[e]ach United States person having

23   a financial interest in, or signature authority over, a bank, securities, or other

24   financial account in a foreign country shall report such relationship” to the Internal

     United States of America’s Complaint - 2
            Case 4:18-cv-05191      ECF No. 1   filed 12/13/18   PageID.3 Page 3 of 9




1    Revenue Service (“IRS”) for each year in which such relationship exists. 31 C.F.R.
2    § 1010.350(a).

3           5.     To fulfill this requirement, a person must file a Form TDF 90-22.1,

4    “Report of Foreign Bank and Financial Accounts,” commonly known as an
5    “FBAR.” For the years at issue, the FBAR was due no later than June 30 of the

6    following calendar year. 31 C.F.R. § 1010.306(c).

7           6.     31 U.S.C. § 5321(a)(5) authorizes the imposition of civil penalties for
8    a willful failure to comply with the reporting requirements of 26 U.S.C. § 5314.

9    Specifically, section 5321(a)(5)(C) provides for a penalty in the amount of the

10   greater of $100,000 or 50% of the balance in the account at the time of the
11   violation.

12          7.     The penalty set forth under 31 U.S.C. § 5321(a)(5)(C) is subject to

13   interest and further penalties under 31 U.S.C. § 3717.
14                        DEFENDANT’S FAILURE TO REPORT

15                HIS INTEREST IN FOREIGN FINANCIAL ACCOUNTS

16          8.     In each of the years 2008, 2009, 2010, 2011, and 2012 (the “years at

17   issue”), Mr. Baroon had a financial interest in and signatory authority over (1) a

18   foreign bank account with an account number ending 63130 at Den Norski Bank in

19   Norway and (2) a foreign bank account with an account number ending 5571, at

20   Netfronds Bank in Denmark (together the “foreign accounts”).

21          9.     During the years at issue, Mr. Baroon worked as a doctor in Norway.

22   Mr. Baroon deposited his foreign income into the foreign accounts.

23          10.    During the years at issue, Mr. Baroon’s wife, Katayoon Amir Jalali

24   (“Ms. Jalali”), worked as a pharmacist in Richland, Washington.

     United States of America’s Complaint - 3
            Case 4:18-cv-05191      ECF No. 1     filed 12/13/18   PageID.4 Page 4 of 9




1           11.    During the years at issue, Mr. Baroon frequently wired money from
2    the foreign accounts to a domestic account he held with U.S. Bank and domestic

3    brokerage accounts he held with E*Trade.

4           12.    Mr. Baroon and Ms. Jalali filed joint federal income tax returns for
5    taxable years 2008 through 2012.

6           13.    Mr. Baroon’s foreign accounts earned interest and paid dividends in

7    the following amounts in the following years:
8                           Year           Interest        Dividends
9                           2008                $398.00        $975.00
10                          2009                $266.00                -
11                          2010                $379.00                -
12                          2011                $306.00                -
13          14.    Mr. Baroon and Ms. Jalali never reported the interest or dividends
14   from the foreign accounts on their 2008 through 2012 joint income tax returns, and
15   failed to report the vast majority of Mr. Baroon’s foreign income.
16          15.    Based on information and belief, Mr. Baroon and Ms. Jalali omitted
17   the following amounts of foreign income from their original 2008 through 2012
18   joint income tax returns:
19                             Year       Unreported Foreign Income
20                             2008                           $365,380.00
21                             2009                           $399,097.00
22                             2010                           $405,094.00
23                             2011                           $351,526.00
24                             2012                            $18,163.00
     United States of America’s Complaint - 4
            Case 4:18-cv-05191      ECF No. 1     filed 12/13/18   PageID.5 Page 5 of 9




1           16.    Mr. Baroon and Ms. Jalali failed to include a Schedule B as part of
2    their income tax returns for 2008 and 2009.

3           17.    On Schedule B for their 2010, 2011, and 2012 income tax returns, Mr.

4    Baroon and Ms. Jalali answered “No” to the question asking whether they had
5    “any interest or signature authority over a financial account in a foreign country

6    such as a bank account, securities account, or other financial account.”

7           18.    Mr. Baroon did not file an FBAR for calendar years 2008, 2009, 2010,
8    2011, or 2012 by June 30, 2009, 2010, 2011, 2012, or 2013, respectively.

9           19.    In October 2011, Mr. Baroon and Ms. Jalali filed amended joint

10   income tax returns for tax years 2008 and 2009. However, the amended returns for
11   2008 and 2009 included only a small portion of Mr. Baroon’s foreign income, and

12   did not report the interest and dividends from the foreign accounts, nor did Mr.

13   Baroon and Ms. Jalali file FBARs. The amended joint income tax returns for years
14   2008 and 2009 included only the following amounts of previously unreported

15   income from foreign sources:

16                             Year      Foreign Income Reported on
17                                              Amended Tax Return
18                             2008                            $23,819.00
19                             2009                            $42,374.00
20          20.    On Schedule B for their amended 2008 and 2009 income tax returns,
21   Mr. Baroon and Ms. Jalali answered “No” to the question asking whether they had
22   “any interest or signature authority over a financial account in a foreign country
23   such as a bank account, securities account, or other financial account.”
24

     United States of America’s Complaint - 5
            Case 4:18-cv-05191      ECF No. 1   filed 12/13/18   PageID.6 Page 6 of 9




1           21.    After the IRS commenced an examination, on August 24, 2015, Mr.
2    Baroon filed delinquent FBARs reporting his financial interests in the foreign

3    accounts for the calendar years 2008, 2009, 2010, 2011, and 2012.

4           22.    In the delinquent FBARs, Mr. Baroon reported that the aggregate
5    maximum U.S. dollar value of his interest in the foreign accounts (otherwise

6    referred to as the “highest account balance”) exceed $10,000 at all relevant times.

7             CLAIM FOR RELIEF: JUDGMENT FOR CIVIL PENALTY
8          Liability for the Civil Penalties

9           23.    During the 2008 through 2012 calendar years, Mr. Baroon was a

10   United States person within the meaning of 31 C.F.R. § 1010.350(b).

11          24.    During the 2008 through 2012 calendar years, Mr. Baroon had a

12   financial interest in the foreign accounts and/or signatory authority over the foreign

13   accounts, within the meaning of 31 C.F.R. § 1010.350(f).

14          25.    The foreign accounts were bank accounts in a foreign country.

15          26.    For each of the years 2008, 2009, 2010, 2011, and 2012, the balance

16   of the foreign accounts, individually and/or collectively, exceeded $10,000.

17          27.    Mr. Baroon failed to file an FBAR with regard to the 2008, 2009,

18   2010, 2011, and 2012 calendar years on or before each of the applicable deadlines,

19   as required by 31 U.S.C. § 5314 and 31 C.F.R. § 103.27(c).

20          28.    The failure of Mr. Baroon to timely file an FBAR with regard to each

21   of the 2008, 2009, 2010, 2011, and 2012 calendar years was willful within the

22   meaning of 31 U.S.C. § 5321(a)(5).

23

24

     United States of America’s Complaint - 6
            Case 4:18-cv-05191      ECF No. 1      filed 12/13/18   PageID.7 Page 7 of 9




1           Assessment and Collection of the Civil Penalty
2           29.    On December 20, 2016, a delegate of the Secretary of the Treasury

3    timely assessed civil penalties against Mr. Baroon, due to the willful failure of Mr.

4    Baroon to disclose the foreign accounts to the IRS (“FBAR Penalty”) for the years
5    and in the amounts that follow:

6                              Year             Penalty Amount
7                              2008                     $17,508.00
8                              2009                     $13,874.00
9                              2010                     $21,077.00
10                             2011                     $20,890.00
11                             2012                       $9,215.00
12                              Total:                  $82,564.00
13          30.    The assessments of the FBAR penalties was timely. Pursuant to 31
14   U.S.C. § 5321(b)(1), the statute of limitations for the assessment of an FBAR
15   penalty is six years The FBARs for the 2008 and 2009 years were due on June 30,
16   2009 and June 30, 2010, respectively. Thus, without any extensions, the last day
17   for the assessment of the FBAR penalties for 2008 and 2009 would have been June
18   30, 2015 and June 30, 2016, respectively. However, on January 27, 2015, Mr.
19   Baroon signed a consent to extend the time to assess the civil penalties under 31
20   U.S.C. § 5321 for the 2008 year until June 30, 2016. On September 8, 2015, Mr.
21   Baroon signed a second consent to extend the time to assess the civil penalties
22   under 31 U.S.C. § 5321 for the 2008 and 2009 years until June 30, 2017. The
23   FBAR penalties for the 2008 and 2009 years were timely assessed on December
24   20, 2016.

     United States of America’s Complaint - 7
            Case 4:18-cv-05191      ECF No. 1    filed 12/13/18   PageID.8 Page 8 of 9




1           31.      A delegate of the Secretary of Treasury sent Mr. Baroon notice of the
2    assessment of the FBAR Penalties and demand for payment.

3           32.      Despite notice and demand for payment, Mr. Baroon has failed to pay

4    the penalties assessed against him with respect to his willful failure to file an
5    FBAR for the 2008, 2009, 2010, 2011, and 2012 calendar years.

6           33.      In addition to the FBAR Penalties, Mr. Baroon, owes late-payment

7    penalties pursuant to 31 U.S.C. § 3717(e)(2), and interest pursuant to 31 U.S.C.
8    § 3717(a), which as of January 31, 2018, together totaled $2,047.14.

9           34.      Mr. Baroon is liable to the United States of America for the FBAR

10   Penalty, as well as associated penalties and interest, in the total amount of
11   $84,611.14 as of January 31, 2018, plus statutory accruals from that date until the

12   liability is paid in full.

13          35.      This is a timely civil action to collect the FBAR Penalty, and the
14   associated penalties and interest under 31 U.S.C. § 5321(b)(2).

15          WHEREFORE, the United States of America demands that this Court:

16                A. Enter judgment in favor of the plaintiff, United States of America, and
17                   against Mohammed Ali Rezaee Baroon with regard to the 2008, 2009,

18                   2010, 2011, and 2012 calendar year reporting periods, as well as

19                   associated penalties and interest, in the total amount of $84,611.14 as
20                   of January 31, 2018, plus statutory accruals from that date until fully

21                   paid; and

22                B. Award the United States of America its costs and such other further
23                   relief as the Court deems just and proper.

24          //

     United States of America’s Complaint - 8
            Case 4:18-cv-05191      ECF No. 1    filed 12/13/18   PageID.9 Page 9 of 9




1     Respectfully submitted this 13th day of December, 2018.
2                                               RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney General
3
                                                /s/ Yael Bortnick
4                                               YAEL BORTNICK
                                                Trial Attorney, Tax Division
5                                               U.S. Department of Justice
                                                P.O. Box 683
6                                               Washington, D.C. 20044
                                                Tel: 202-514-6632
7                                               Fax: 202-307-0054
                                                Yael.Bortnick@usdoj.gov
8                                               Attorneys for the United States
9                                               Of Counsel:
                                                JOSEPH HARRINGTON
10                                              United States Attorney
11

12

13
14

15

16

17

18

19
20

21

22
23

24

     United States of America’s Complaint - 9
                           Case 4:18-cv-05191                            ECF No. 1-1filed 12/13/18 PageID.10 Page 1 of 2
JS 44 (Rev. 08/18)                                                         CIVIL COVER   SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Mohammed Ali Rezaee Baroon

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Yael Bortnick,US Dept. of Justice, PO Box 682, Ben Franklin Station,
Washington, DC 20044; 202-514-6632

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. § 5321
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of penalty for failure to report foreign bank account
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         84,611.14                                JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/13/2018                                                              /s/ Yael Bortnick
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 4:18-cv-05191
JS 44 Reverse (Rev. 08/18)                               ECF No. 1-1            filed 12/13/18          PageID.11 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 4:18-cv-05191                 ECF No. 1-2         filed 12/13/18      PageID.12 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Eastern District
                                                    __________         of Washington
                                                                District  of __________

                  United States of America                              )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 4:18-cv-5191
                                                                        )
              Mohammed Ali Rezaee Baroon                                )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mohammed Ali Rezaee Baroon
                                           1352 White Bluffs Street
                                           Richland, WA 99352




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Yael Bortnick
                                           U.S. Dept. of Justice, Tax Div.
                                           PO Box 683, Ben Franklin Station
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
                   Case 4:18-cv-05191               ECF No. 1-2       filed 12/13/18        PageID.13 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:18-cv-5191

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
